Citation Nr: 0633358	
Decision Date: 10/27/06    Archive Date: 11/14/06

DOCKET NO.  05-00 113	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for bilateral 
cataracts.

2.  Entitlement to service connection for coronary heart 
disease.

3.  Entitlement to service connection for arthritis.

4.  Entitlement to service connection for a skin allergy.

5.  Entitlement to service connection for a disability 
manifested by high blood urea nitrogen.

6.  Entitlement to service connection for a disability 
manifested by breathing problems.

7.  Entitlement to service connection for a disability 
manifested by numbness of the left half of the body.

8.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel


INTRODUCTION

The veteran had active service from June 1955 to March 1959.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Manila, Philippines.  


FINDINGS OF FACT

1.  Bilateral cataracts and coronary heart disease were not 
diagnosed during active service, or until many decades 
following separation from service.

2. There is no evidence of coronary heart disease or 
arthritis within one year following separation from service.

3.  The medical evidence of record does not show current 
diagnoses of arthritis, a skin allergy, or disabilities 
manifested by high blood urea nitrogen, breathing problems, 
or numbness of the left half of the body.

4.  The veteran does not have any service-connected 
disabilities.



CONCLUSIONS OF LAW

1.  Coronary heart disease and arthritis were not incurred in 
or aggravated by service and may not be presumed to have been 
incurred in service. 38 U.S.C.A. §§ 1131, 5102, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2006).

2.  Bilateral cataracts, a skin allergy, a condition 
manifested by high blood urea nitrogen, a condition 
manifested by breathing problems, and a condition manifested 
by numbness of the left half of the body were not incurred in 
or aggravated by active service. 38 U.S.C.A. §§ 1112, 1131, 
1137, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303 
(2006).

3.  The criteria for establishing entitlement to TDIU are not 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 
4.16(a) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
Preliminary Matter: Duties to Notify & to Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)).  This 
law eliminated the concept of a well-grounded claim, and 
redefined the obligations of VA with respect to the duties to 
notify and to assist claimants in the development of their 
claims.  

VA has a duty to notify the appellant and his representative, 
if represented, of any information and evidence needed to 
substantiate and complete a claim.  VCAA, § 3(a), 114 Stat. 
2096, 2096-97 (2000).  See 38 U.S.C.A. §§ 5102, 5103 (West 
2002).  

In this regard, VA will inform the veteran of which 
information and evidence, if any, that he is to provide and 
which information and evidence, if any, VA will attempt to 
obtain on his behalf.  VA will also request that the veteran 
provide any evidence in his possession that pertains to the 
claims.  

Review of the claims folder reveals compliance with the 
statutory and regulatory provisions.  That is, a VCAA letter 
dated in October 2003, provided the veteran with adequate 
notice as to the evidence needed to substantiate his claims 
for service connection and the evidence not of record that is 
necessary.  This letter further advised the veteran that VA 
would attempt to obtain records of private medical treatment 
if the veteran identified the treatment and provided 
authorization to do so.  Simply put, the veteran was notified 
and aware of the evidence needed to substantiate his claim 
and the avenues through which he might obtain such evidence, 
and of the allocation of responsibilities between himself and 
VA in obtaining such evidence.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002). 

The Board is satisfied that the RO has provided all notice as 
required by the VCAA, including asking him to submit 
everything he has which is pertinent to the claims.  The 
October 2003 letter specifically asked the veteran to tell 
the RO if he knew of any additional evidence he would like 
considered.  This request of the veteran implicitly included 
a request that if he had any pertinent information, he should 
submit it.  VA has taken all appropriate action to develop 
the veteran's claims.  He was notified and aware of the 
avenues through which he might obtain evidence to 
substantiate his claims, and of the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  The Board also notes that in this case the veteran 
was provided notice of the VCAA prior to the initial 
unfavorable RO decision.  Pelegrini v. Principi, 18 Vet. App. 
112 (2004).

Specifically with respect to the TDIU claim, as will be 
explained in detail below, the veteran does not have any 
service-connected disabilities.  In the absence of an 
underlying service-connected disability, the claim of 
entitlement to TDIU fails as a matter of law.  In Manning v. 
Principi, 16 Vet. App. 534 (2002), citing Livesay v. 
Principi, 15 Vet. App. 165 (2001), the United States Court of 
Appeals for Veterans Claims (the Court) held that the VCAA 
has no effect on an appeal where the law, and not the 
underlying facts or development of the facts, is dispositive 
in the matter.  Therefore, based on the Court's decision in 
Manning, the Board concludes that the veteran's claim of 
entitlement to TDIU is not subject to the provisions of the 
VCAA.

The Board further notes that, during the pendency of this 
appeal, on March 3, 2006, the Court issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include the following:  1) veteran status; 2) 
existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman, 
19 Vet. App. at 484.  Additionally, this notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  Id.  

With respect to the issues decided here, the veteran was 
provided with notice of what type of information and evidence 
was needed to substantiate his claims for service connection, 
but he was not provided with notice of the type of evidence 
necessary to establish an effective date for any increase.  
Despite the inadequate notice provided to the veteran, the 
Board finds no prejudice to the veteran in proceeding with 
the issuance of this decision.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993) (where the Board addresses a question 
that has not been addressed by the agency of original 
jurisdiction, the Board must consider whether the veteran has 
been prejudiced thereby).  In that regard, as the Board 
concludes below that the preponderance of the evidence is 
against the veteran's claims for service connection, and any 
question as to the appropriate ratings and effective dates to 
be assigned is rendered moot.  

VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate his claim.  See 38 
U.S.C.A. § 5103A.  The RO has obtained all identified 
evidence.  

As to any duty to provide an examination and/or seek a 
medical opinion for the veteran's claims, the Board notes 
that in the case of a claim for disability compensation the 
assistance provided to the claimant shall include providing a 
medical examination or obtaining a medical opinion when such 
examination or opinion is necessary to make a decision on the 
claim.  An examination or opinion shall be treated as being 
necessary to make a decision on the claim if the evidence of 
record, taking into consideration all information and lay or 
medical evidence (including statements of the claimant) 
contains competent evidence that the veteran has a current 
disability, or persistent or recurring symptoms of 
disability; and indicates that the disability or symptoms may 
be associated with the claimants act of service; but does not 
contain sufficient medical evidence for VA to make a decision 
on the claim.  38 U.S.C.A. § 5103A(d) (West 2002)); 38 C.F.R. 
§ 3.159(c)(4) (2006).

In this case, with no competent evidence of abnormal findings 
in the service medical records or for decades thereafter, and 
considering the service and post-service medical evidence 
that is of record, a remand for an examination or medical 
opinion is not necessary to adjudicate any of the issues on 
appeal.  Id.; see also Wells v. Principi, 326 F.3d 1381 (Fed. 
Cir. 2003).

VA has fulfilled the duty to notify and assist to the extent 
possible; the Board finds that it can consider the merits of 
this appeal without prejudice to the appellant.  Adjudication 
of the claim may proceed, consistent with the VCAA.  The 
record demonstrates that remand for further action in 
accordance with the VCAA would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 541 (1991).




Service Connection Claims

The veteran is claiming service connection for bilateral 
cataracts, coronary heart disease, arthritis, a skin allergy 
and conditions manifested by high blood urea, breathing 
problems and numbness of the left half of the body.  Service 
connection may be granted for disability arising from disease 
or injury incurred in or aggravated by active service. 38 
U.S.C.A. § 1131 (West 2002).  For the showing of chronic 
disease in service, there is required a combination of 
manifestations sufficient to identify the disease entity and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  Service connection may be 
also granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service. 38 
C.F.R. 
§ 3.303(d) (2006).

Certain chronic disabilities, including coronary heart 
disease and arthritis, may be established based on a legal 
"presumption" by showing that it manifested itself to a 
degree of 10 percent or more within one year from the date of 
separation from service.  38 U.S.C.A. § 1112 (West 2002); 38 
C.F.R. §§ 3.307, 3.309 (2006).

Service connection connotes many factors, but basically, it 
means that the facts, as shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service.  A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease in service.  See Pond v. 
West, 12 Vet. App. 341 (1999); Hickson v. West, 12 Vet. App. 
247, 253 (1999).

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107 
(West 2002).  A veteran is entitled to the benefit of the 
doubt when there is an approximate balance of positive and 
negative evidence. See also, 38 C.F.R. § 3.102.  When a 
veteran seeks benefits and the evidence is in relative 
equipoise, the veteran prevails.  See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  The preponderance of the evidence must 
be against the claim for benefits to be denied.  See Alemany 
v. Brown, 9 Vet. App. 518 (1996).

The veteran's DD Form 214 shows that he served from June 1955 
to March 1959 with an honorable discharge.  No other service 
is noted or claimed by the veteran. 

The veteran's service medical records are negative for any 
complaints, treatment or diagnoses of eye problems, chest 
pains or any heart problems, arthritis, skin allergies, high 
blood urea nitrogen, breathing problems or numbness of the 
body.

Post service medical evidence submitted by the veteran 
consists of records showing an August 1976 radiology report 
from Neuva Ecija Doctor's Hospital showing evidence of a 
fracture or dislocation of the right shoulder; a December 
1991 note and an undated note from R. S. Ignacio, M.D., 
indicating that the veteran was being treated for coronary 
heart disease and atherosclerotic cardiovascular disease; a 
February 1997 diagnostic report from Alviar Medical 
Laboratories showing a slightly high blood urea nitrogen 
level; an April 2000 treatment report from M. B. Agulto, 
showing a prescription for eye medication; a December 2001 
note from F. L. Ang, M.D., showing a diagnosis of cataracts 
of both eyes; and medical references pertaining to cataracts, 
arthritis, allergies, and heart disease.

In this case, there are no service medical records that show 
any complaints, symptoms, diagnoses, or treatment for eye 
problems, coronary heart disease, arthritis, skin allergy, 
high blood urea nitrogen, breathing problems or numbness of 
the body.  

The veteran has submitted post-service medical evidence 
showing a diagnosis of coronary artery disease in 1991 and of 
cataracts of both eyes in 2001.  These diagnoses were made 
more than 30 years after service and there is no medical 
opinion linking either disorder to service.  As such, service 
connection for coronary heart disease and bilateral cataracts 
is not warranted.  Moreover, as there is no medical evidence 
of coronary artery disease within one year following 
separation from service, service connection on a presumptive 
basis is also not warranted for this disorder.  38 C.F.R. §§ 
3.307, 3.309 (2006).

With regard to the veteran's complaints of arthritis, skin 
allergy and conditions manifested by high blood urea 
nitrogen, breathing problems and numbness of the left half of 
the body, there is simply no post-service medical evidence to 
support any of these claims.  The 1976 radiology report of 
the right shoulder did not reveal any findings of arthritis.  
Moreover, the 1997 diagnostic report merely showed that the 
veteran had a slightly high blood urea nitrogen level.  There 
was no evidence of an actual disorder or disease.  Likewise, 
the medical articles pertaining to allergies and arthritis 
are not material as they only provide general information on 
such disorders.  

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation. 38 U.S.C.A. § 1131; see 
also Degmetich v. Brown, 104 F.3d 1328 (1997).  It is well-
settled that in order to be considered for service 
connection, a claimant must first have a disability.  In 
Brammer v. Derwinski, 3 Vet. App. 223 (1992), it was noted 
that Congress specifically limited entitlement for service-
connected disease or injury to cases where such incidents 
resulted in disability. See also Gilpin v. Brown, 155 F.3d 
1353 (Fed. Cir. 1998) (service connection may not be granted 
unless a current disability exists); Rabideau v. Derwinski, 2 
Vet. App. 141 (1992).

As the veteran has failed to submit any medical evidence to 
provide support for his claims of arthritis, a skin allergy 
and disabilities manifested by high blood urea nitrogen, 
breathing problems and numbness of the left half of the body, 
the claims must be denied.  Furthermore, as there is no 
evidence of arthritis within one year following separation 
from service, service connection on a presumptive basis is 
also not warranted.  38 C.F.R. §§ 3.307, 3.309 (2006).

As the preponderance of the evidence is against the claims 
for service connection for bilateral cataracts, coronary 
heart disease, arthritis, a skin allergy, a condition 
manifested by high blood urea nitrogen, a condition 
manifested by breathing problems, and a condition manifested 
by numbness of the left half of the body, the benefit of the 
doubt doctrine is not for application in the instant case.  
38 U.S.C.A. § 5107(b).

Entitlement to TDIU

Total disability ratings for compensation may be assigned 
when the veteran is unable to secure or follow a 
substantially gainful occupation as a result of service 
connected disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 
4.16(a).  Here, the veteran does not have any service 
connected disabilities.  As the determination above found 
that service connection is not warranted for any of the 
veteran's claimed disorders, a threshold legal criterion for 
establishing entitlement to this benefit sought is not met.  
Accordingly, the claim seeking TDIU must be denied as lacking 
legal merit. See Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

Entitlement to service connection for bilateral cataracts, 
coronary heart disease, arthritis, a skin allergy, a 
disability manifested by high blood urea nitrogen, a 
disability manifested by breathing problems, and a disability 
manifested by numbness of the left half of the body, is 
denied.

Entitlement to TDIU is denied.



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


